DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Webster on 9/8/2021.

The application has been amended as follows: 

(Currently Amended) A system of two overlapping wireless networks utilizing the same spectrum comprising:
a plurality of wireless user devices (“UEs”)
a first wireless network comprising a first plurality of wireless base stations (“BTSs”) within a coverage area larger than the range of any one BTS, wherein the UEs remain continuously coupled to the first wireless network as the UEs move throughout the coverage area through use of cellular handovers between BTSs;
a second wireless network comprising a second plurality of BTSs within a coverage area larger than the range of any one BTS, wherein the UEs remain continuously coupled to the second wireless network as the UEs move throughout the coverage area with no handovers between BTSs; and 
the first wireless network operating in FDD mode and the second wireless network operating in TDD mode, wherein both wireless networks can be received by the plurality of UEs, wherein a spectrum of the first wireless network overlaps, at least in part, with a spectrum of the second wireless network. 
(Canceled) 
(Previously Presented) The system in Claim 1 further comprising the second wireless network operating in TDD mode operates in same spectrum as the FDD downlink of the first wireless network. 
(Canceled)
(Canceled)
(Currently Amended) A method implemented within a system of two overlapping wireless networks utilizing the same spectrum comprising: 
a plurality of wireless UEs;
a first wireless network comprising a first plurality of wireless base stations (“BTSs”) within a coverage area larger than the range of any one BTS, wherein the UEs remain continuously coupled to the first wireless network as the UEs move throughout the coverage area through use of cellular handovers between BTSs;
a second wireless network comprising a second plurality of BTSs within a coverage area larger than the range of any one BTS, wherein the UEs remain continuously coupled to the second wireless network as the UEs move throughout the coverage area with no handovers between BTSs; and 
the first wireless network operates in FDD mode and a second wireless network operates in TDD mode, wherein both wireless networks can be received by the plurality of UEs, wherein a spectrum of the first wireless network overlaps, at least in part, with a spectrum of the second wireless network.
(Canceled) 
(Previously Presented) The method in Claim 6 further comprising the second wireless network operating in TDD mode operates in same spectrum as the FDD downlink of the first wireless network. 
(Canceled)
(Canceled)

Allowable Subject Matter
Claim 1, 3, 6, 8 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed subject matter as amended in the Examiner’s Amendment on 9/8/2021 and in view of the Applicant’s response filed 8/20/2021. Specifically, Applicant argues regarding prior art Comeau US 20140226570, “For Comeau to be operational, specific carrier resources must be allocated to each LMUs and HMUs, respectively. Comeau contemplates using more than one wireless network at once by using Carrier Aggregation ("CA") [0009]. CA is well-known to practitioners of ordinary skill in the art to be an aggregation of non-overlapping bands to expand the spectrum capacity of a single wireless network. For example, by using CA with two non-overlapping 10 MHz bands, a User Equipment ("UE") device can receive 20  MHz at once, and thus can receive and/or send two times the data rate.
“However, the reason such precise time coordination works relies on the fact the carrier- aggregated networks are non-overlapping with any other networks,” and “If Comeau were to try to use "two overlapping wireless networks utilizing the same spectrum" as claimed herein[.]” Applicant concludes, “If Beale were combined with any COMP network (as is understood by practitioners of ordinary skill in the art all COMP networks require very precise carrier resource control and UE to base station association control, including the COMP network disclosed by Comeau), Beale would destroy the entire operation of the COMP network.” Examiner notes that Applicant’s argument are persuasive but notes, as in the interview, that claim 1 is still rejected as it does not discuss overlapping frequencies, but claim 3 would be allowable thus subject matter from claim 3 was incorporated into claim 1 to place the case in condition for allowance. 
Examiner further cites Vasudevan et al. (“Vasudevan”) (US 20090097448 A1) Figure 1 shows a first network F with handovers across multiple cells while a second network M does not require handovers. Vasudevan fails to teach “a second wireless network comprising a second plurality of BTSs within a coverage area larger than the range of any one BTS, wherein the UEs remain continuously coupled to the second wireless network as the UEs move throughout the coverage area with no handovers between BTSs; and the first wireless network operating in FDD mode and the second wireless network operating in TDD mode,” and “wherein a spectrum of the first wireless network overlaps, at least in part, with a spectrum of the second wireless network.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY L VOGEL/             Examiner, Art Unit 2478